SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1021.1
KA 13-01080
PRESENT: CENTRA, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

STEVEN T. CARLISLE, DEFENDANT-APPELLANT.


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

STEVEN T. CARLISLE, DEFENDANT-APPELLANT PRO SE.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN (PATRICIA L. DZIUBA
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered May 31, 2013. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment revoking the
sentence of probation previously imposed upon his conviction of sexual
abuse in the first degree (Penal Law § 130.65 [3]) and sentencing him
to a definite term of imprisonment. Defendant contends that his
admission to the violation of probation was not voluntary, but “[b]y
failing to move to withdraw his admission to the violation of
probation or to vacate the judgment revoking the sentence of probation
on that ground,” defendant failed to preserve that contention for our
review (People v Rodriguez, 74 AD3d 1858, 1858, lv denied 15 NY3d 809;
see People v Torres, 294 AD2d 865, 865, lv denied 99 NY2d 540; see
generally People v Lopez, 71 NY2d 662, 665-666). This case does not
fall within the narrow exception to the preservation doctrine (see
Lopez, 71 NY2d at 666), and we decline to exercise our power to review
defendant’s contention as a matter of discretion in the interest of
justice (see CPL 470.15 [3] [c]). Inasmuch as the contentions of
defendant in his pro se supplemental brief relate solely to the
validity of his plea of guilty to the underlying crime of sexual abuse
in the first degree and the original sentence of probation, those
contentions are not properly before us (see People v Prokopienko, 72
AD3d 1528, 1529; People v Ralston, 303 AD2d 1010, 1011; see generally
People v Smith, 21 AD3d 1360, 1360, lv denied 5 NY3d 885; People v
                                 -2-                         1021.1
                                                        KA 13-01080

Luddington, 5 AD3d 1042, 1042, lv denied 3 NY3d 643).




Entered:   September 26, 2014                  Frances E. Cafarell
                                               Clerk of the Court